Exhibit 10.1(a)

 

Commercial Paper Dealer Agreement

 

4(a)(2) Program

 

Between:

 

Ecolab Inc., as Issuer

 

and

 

[                     ], as Dealer

 

Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement
dated as of September 22, 2014 between the Issuer and Deutsche Bank Trust
Company Americas, as Issuing and Paying Agent.

 

Dated as of

September 22, 2014

 

Commercial Paper Dealer Agreement

4(a)(2) Program

 

This agreement (“Agreement”) sets forth the understandings between the Issuer
and the Dealer, each named above, in connection with the issuance and sale by
the Issuer of its short-term promissory notes (the “Notes”) through the Dealer.

 

Certain terms used in this Agreement are defined in Section 6 hereof.

 

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1.                            Offers, Sales and Resales of Notes.

 

1.1                     While (i) the Issuer has and shall have no obligation to
sell the Notes to the Dealer or to permit the Dealer to arrange any sale of the
Notes for the account of the Issuer, and (ii) the Dealer has and shall have no
obligation to purchase the Notes from the Issuer or to arrange any sale of the
Notes for the account of the Issuer, the parties hereto agree that in any case
where the Dealer purchases Notes from the Issuer, or arranges for the sale of
Notes by the Issuer, such Notes will be purchased or sold by the Dealer in
reliance on the representations, warranties, covenants and agreements of the
Issuer contained herein or made pursuant hereto and on the terms and conditions
and in the manner provided herein.

 

--------------------------------------------------------------------------------


 

1.2                     So long as this Agreement shall remain in effect, and in
addition to the limitations contained in Section 1.7 hereof, the Issuer shall
not, without the consent of the Dealer, offer, solicit or accept offers to
purchase, or sell, any Notes except (a) in transactions with one or more dealers
which may from time to time after the date hereof become dealers with respect to
the Notes by executing with the Issuer one or more agreements which contain
provisions substantially identical to those contained in Section 1 of this
Agreement, of which the Issuer hereby undertakes to provide the Dealer prompt
notice or (b) in transactions with the other dealers listed on the Addendum
hereto, which have executed agreements with the Issuer which contain provisions
substantially identical to Section 1 of this Agreement.  In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

 

1.3                     The Notes shall be in a minimum denomination of $250,000
or integral multiples of $1,000 in excess thereof, will bear such interest
rates, if interest bearing, or will be sold at such discount from their face
amounts, as shall be agreed upon by the Dealer and the Issuer, shall have a
maturity not exceeding 270 days from the date of issuance (exclusive of days of
grace) and shall not contain any provision for extension, renewal or automatic
“rollover.”

 

1.4                     The authentication and issuance of, and payment for, the
Notes shall be effected in accordance with the Issuing and Paying Agent
Agreement, and the Notes shall be either individual physical certificates or
book-entry notes evidenced by a Master Note registered in the name of DTC or its
nominee, in the form or forms annexed to the Issuing and Paying Agent Agreement.

 

1.5                     If the Issuer and the Dealer shall agree on the terms of
the purchase of any Note by the Dealer or the sale of any Note arranged by the
Dealer (including, but not limited to, agreement with respect to the date of
issue, purchase price, principal amount, maturity and interest rate (in the case
of interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agent Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer.  Except as otherwise agreed, in the event that
the Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.  If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.

 

1.6                     The Dealer and the Issuer hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:

 

(a)                        Offers and sales of the Notes by or through the
Dealer shall be made only to: (i) investors reasonably believed by the Dealer to
be Qualified Institutional Buyers or Institutional Accredited Investors and
(ii) non-bank fiduciaries or agents that are Institutional Accredited Investors
purchasing Notes for one or more accounts, each of which is reasonably believed
by the Dealer to be an Institutional Accredited Investor.

 

2

--------------------------------------------------------------------------------


 

(b)                        Resales and other transfers of the Notes by the
holders thereof shall be made only in accordance with the restrictions in the
legend described in clause (e) below.

 

(c)                         No general solicitation or general advertising shall
be used in connection with the offering of the Notes.  Without limiting the
generality of the foregoing, no party shall issue any press release or place or
publish any “tombstone” or other advertisement relating to the Notes without the
prior written consent of the other party hereto.

 

(d)                        No sale of Notes to any one purchaser shall be for
less than $250,000 principal or face amount, and no Note shall be issued in a
smaller principal or face amount.  If the purchaser is a non-bank fiduciary
acting on behalf of others, each person for whom such purchaser is acting must
purchase at least $250,000 principal or face amount of Notes.

 

(e)                         Offers and sales of the Notes by the Issuer through
the Dealer acting as agent for the Issuer shall be made in accordance with
Section 4(a)(2) of the Securities Act, and shall be subject to the restrictions
described in the legend appearing on Exhibit A hereto.  A legend substantially
to the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.

 

(f)                          The Dealer shall furnish or shall have furnished to
each purchaser of Notes for which it has acted as the Dealer a copy of the
then-current Private Placement Memorandum unless such purchaser has previously
received a copy of the Private Placement Memorandum as then in effect.  The
Private Placement Memorandum shall expressly state that any person to whom Notes
are offered shall have an opportunity to ask questions of, and receive
information from, the Issuer and the Dealer and shall provide the names,
addresses and telephone numbers of the persons from whom information regarding
the Issuer may be obtained.

 

(g)                         The Issuer agrees, for the benefit of the Dealer and
each of the holders and prospective purchasers from time to time of the Notes
that, if at any time the Issuer shall not be subject to Section 13 or 15 (d) of
the Exchange Act, the Issuer will furnish, upon request and at its expense, to
the Dealer and to holders and prospective purchasers of Notes information
required by Rule 144A(d) (4) (i) in compliance with Rule 144A(d).

 

(h)                        In the event that any Note offered or to be offered
by the Dealer would be ineligible for resale under Rule 144A, the Issuer shall
immediately notify the Dealer (by telephone, confirmed in writing) of such fact
and shall promptly prepare and deliver to the Dealer an amendment or supplement
to the Private Placement Memorandum describing the Notes that are ineligible,
the reason for such ineligibility and any other relevant information relating
thereto.

 

(i)                            The Issuer represents that it is not currently
issuing commercial paper in the United States market in reliance upon the
exemption provided by Section 3(a)(3) of the Securities Act.  In that
connection, the Issuer agrees that in the event that it shall, after the date
hereof, issue commercial paper in the United States in reliance upon the
exemption provided by Section 3(a)(3) of the Securities Act, (a) the proceeds
from the

 

3

--------------------------------------------------------------------------------


 

sale of the Notes will be segregated from the proceeds of the sale of any such
commercial paper by being placed in a separate account; (b) the Issuer will
institute appropriate corporate procedures to ensure that the offers and sales
of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption are not
integrated with offerings and sales of Notes hereunder; and (c) the Issuer will
comply with each of the requirements of Section 3(a)(3) of the Securities Act in
selling commercial paper or other short-term debt securities other than the
Notes in the United States.

 

1.7                     The Issuer hereby represents and warrants to the Dealer,
in connection with offers, sales and resales of Notes, as follows:

 

(a)                        Issuer hereby confirms to the Dealer that (except as
permitted by Section 1.6(i)) within the preceding six months neither the Issuer
nor any person other than the Dealer or the other dealers referred to in
Section 1.2 hereof acting on behalf of the Issuer has offered or sold any Notes,
or any substantially similar security of the Issuer, to, or solicited offers to
buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof.  The Issuer also agrees that (except
as permitted by Section 1.6(i)), as long as the Notes are being offered for sale
by the Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof (except as
contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(a)(2) of the Securities Act and shall survive any termination of
this Agreement.  The Issuer hereby represents and warrants that it has not taken
or omitted to take, and will not take or omit to take, any action that would
cause the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or some
other party or parties.

 

(b)                        In the event that the Issuer determines to use
proceeds of the sale of the Notes for the purpose of buying, carrying or trading
securities, whether in connection with an acquisition of another company or
otherwise, the Issuer shall give the Dealer notice at least five business days’
prior to the actual date that it commences to purchase securities with the
proceeds of the Notes.  Thereafter, in the event that the Dealer purchases Notes
as principal and does not resell such Notes on the day of such purchase, to the
extent necessary to comply with Regulation T and the interpretations thereunder,
the Dealer will sell such Notes either (i) only to offerees it reasonably
believes to be QIBs or to QIBs it reasonably believes are acting for other QIBs,
in each case in accordance with Rule 144A or (ii) in a manner which would not
cause a violation of Regulation T and the interpretations thereunder.

 

4

--------------------------------------------------------------------------------


 

2.                            Representations and Warranties of Issuer.

 

The Issuer represents and warrants that:

 

2.1                      The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all the requisite power and authority to execute, deliver
and perform its obligations under the Notes, this Agreement and the Issuing and
Paying Agent Agreement.

 

2.2                      This Agreement and the Issuing and Paying Agent
Agreement have been duly authorized, executed and delivered by the Issuer and
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and
subject to public policy limitations on indemnification obligations.

 

2.3                      The establishment of the commercial paper program
contemplated hereby has been duly authorized.  When the Notes are issued as
provided in the Issuing and Paying Agent Agreement, such Notes will be duly and
validly issued and will constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

2.4                      The offer and sale of Notes in the manner contemplated
hereby do not require registration of the Notes under the Securities Act,
pursuant to the exemption from registration contained in
Section 4(a)(2) thereof, and no indenture in respect of the Notes is required to
be qualified under the Trust Indenture Act of 1939, as amended.

 

2.5                      The Notes will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer.

 

2.6                      No consent or action of, or filing or registration
with, any governmental or public regulatory body or authority, including the
SEC, is required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes or the Issuing
and Paying Agent Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.

 

2.7                      Neither the execution and delivery of this Agreement
and the Issuing and Paying Agent Agreement, nor the issuance of the Notes in
accordance with the Issuing and Paying Agent Agreement, nor the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer,
will (i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer, or (ii) violate or result in a breach or a default under any of the
terms of the Issuer’s charter documents or by-laws, any contract or instrument
to which the Issuer is a party or by which it or its property is bound, or any
law or regulation, or any order, writ, injunction or decree of any court or
government

 

5

--------------------------------------------------------------------------------


 

instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach, violation or default is reasonably likely to result in a
material adverse change in the condition (financial or otherwise), operations or
business prospects of the Issuer and its consolidated subsidiaries, taken as a
whole, which would be material to the holders of Notes or to potential holders
of Notes or the ability of the Issuer to perform its obligations under this
Agreement, the Notes or the Issuing and Paying Agent Agreement.

 

2.8                      Other than as set forth in the Company Information,
there is no litigation or governmental proceeding pending, or to the knowledge
of the Issuer threatened, against or affecting the Issuer or any of its
subsidiaries which is reasonably likely to result in a material adverse change
in the condition (financial or otherwise), operations or business prospects of
the Issuer or the ability of the Issuer and its consolidated subsidiaries, taken
as a whole, which would be material to the holders of Notes or to potential
holders of Notes to perform its obligations under this Agreement, the Notes or
the Issuing and Paying Agent Agreement.

 

2.9                      The Issuer is not an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

2.10               Neither the Private Placement Memorandum nor the Company
Information contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

2.11               Each (a) issuance of Notes by the Issuer hereunder and
(b) amendment or supplement of the Private Placement Memorandum shall be deemed
a representation and warranty by the Issuer to the Dealer, as of the date
thereof, that, both before and after giving effect to such issuance and after
giving effect to such amendment or supplement, (i) the representations and
warranties given by the Issuer set forth above in this Section 2 remain true and
correct on and as of such date as if made on and as of such date, (ii) in the
case of an issuance of Notes, the Notes being issued on such date have been duly
and validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and (iii) in the case of an issuance of Notes, since the date of the
most recent Private Placement Memorandum, there has been no material adverse
change in the condition (financial or otherwise), operations or business
prospects of the Issuer and its consolidated subsidiaries, taken as a whole,
which would be material to the holders of Notes or to potential holders of Notes
which has not been disclosed in the Company Information or to the Dealer in
writing.

 

3.                            Covenants and Agreements of Issuer.

 

The Issuer covenants and agrees that:

 

3.1                      The Issuer will give the Dealer prompt notice (but in
any event prior to any subsequent issuance of Notes hereunder) of any amendment
to, modification of or waiver with

 

6

--------------------------------------------------------------------------------


 

respect to, the Notes or the Issuing and Paying Agent Agreement, including a
complete copy of any such amendment, modification or waiver.

 

3.2                      The Issuer shall, whenever there shall occur any
adverse change in the Issuer’s condition (financial or otherwise), operations or
business prospects or any development or occurrence in relation to the Issuer
that would be material to holders of the Notes or potential holders of the Notes
(including any downgrading or receipt of any notice of intended or potential
downgrading or any review for potential change in the rating accorded any of the
Issuer’s securities by any nationally recognized statistical rating organization
which has published a rating of the Notes), promptly, and in any event prior to
any subsequent issuance of Notes hereunder, notify the Dealer (by telephone,
confirmed in writing) of such change, development or occurrence.

 

3.3                      The Issuer shall from time to time furnish to the
Dealer such information as the Dealer may reasonably request, including, without
limitation, any press releases or material provided by the Issuer to any
national securities exchange or rating agency, regarding (i) the Issuer’s
operations and financial condition, (ii) the due authorization and execution of
the Notes and (iii) the Issuer’s ability to pay the Notes as they mature.

 

3.4                      The Issuer will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that the
Issuer shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

3.5                      The Issuer will not be in default of any of its
obligations hereunder, under the Notes or under the Issuing and Paying Agent
Agreement, at any time that any of the Notes are outstanding.

 

3.6                      The Issuer shall not issue Notes hereunder until the
Dealer shall have received (a) an opinion of counsel to the Issuer, addressed to
the Dealer, satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agent Agreement as then in effect, (c) a copy of
resolutions adopted by the Board of Directors of the Issuer, satisfactory in
form and substance to the Dealer and certified by the Secretary or similar
officer of the Issuer, authorizing execution and delivery by the Issuer of this
Agreement, the Issuing and Paying Agent Agreement and the Notes and consummation
by the Issuer of the transactions contemplated hereby and thereby, (d) prior to
the issuance of any Notes represented by a book-entry note registered in the
name of DTC or its nominee, a copy of the executed Letter of Representations
among the Issuer, the Issuing and Paying Agent and DTC and (e) such other
certificates, opinions, letters and documents as the Dealer shall have
reasonably requested.

 

3.7                      The Issuer shall reimburse the Dealer for all of the
Dealer’s out-of-pocket expenses related to this Agreement, including expenses
incurred in connection with its preparation and negotiation, and the
transactions contemplated hereby (including, but not limited to, the printing
and distribution of the Private Placement Memorandum), and, if applicable, for
the reasonable fees and out-of-pocket expenses of the Dealer’s counsel.

 

7

--------------------------------------------------------------------------------


 

3.8                      The Issuer shall not file a Form D (as referenced in
Rule 503 under the Securities Act) at any time in respect of the offer or sale
of the Notes.

 

3.9            Without limiting any obligation of the Issuer pursuant to this
Agreement to provide the Dealer with credit and financial information, the
Issuer hereby acknowledges and agrees that the Dealer may share the Company
Information and any other information or matters relating to the Issuer or the
transactions contemplated hereby with affiliates of the Dealer, including, but
not limited to, [Name of Affiliate] and that such affiliates may likewise share
information relating to the Issuer or such transactions with the Dealer.

 

3.10               (a) The parties hereto agree that the Issuer may, in
accordance with the terms of this Section 3.10, from time to time replace the
party which is then acting as Issuing and Paying Agent (the “Current Issuing and
Paying Agent”) with another party (such other party, the “Replacement Issuing
and Paying Agent”), and enter into an agreement with the Replacement Issuing and
Paying Agent covering the provision of issuing and paying agency functions in
respect of the Notes by the Replacement Issuing and Paying Agent (the
“Replacement Issuing and Paying Agent Agreement”) (any such replacement, a
“Replacement”).

 

(b)    From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agent Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” herein shall
be deemed to refer to the Current Issuing and Paying Agent, in respect of the
Outstanding Notes, and the Replacement Issuing and Paying Agent, in respect of
Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agent Agreement” herein shall be deemed to refer to the
existing Issuing and Paying Agent Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agent Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agent Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
herein shall be deemed to refer to the Replacement Issuing and Paying Agent, and
(iii) all references to the “Issuing and Paying Agent Agreement” herein shall be
deemed to refer to the Replacement Issuing and Paying Agent Agreement.

 

(c)     From and after the effective date of any Replacement, the Issuer shall
not issue any Notes hereunder unless and until the Dealer shall have received: 
(i) a copy of the executed Replacement Issuing and Paying Agent Agreement,
(ii) a copy of the executed Master Note authenticated by the Replacement Issuing
and Paying Agent and registered in the name of DTC or its nominee, (iii) an
amendment or supplement to the Private Placement Memorandum describing the
Replacement Issuing and Paying Agent as the Issuing and Paying Agent for the
Notes, and reflecting any other changes thereto necessary in light of the
Replacement so that the Private Placement Memorandum, as amended or
supplemented, satisfies the requirements of this Agreement, and (iv) a legal

 

8

--------------------------------------------------------------------------------


 

opinion of counsel to the Issuer, addressed to the Dealer, satisfactory in form
and substance reasonably satisfactory to the Dealer, as to (a) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agent Agreement, and (b) such other matters
as the Dealer may reasonably request.

 

4.                            Disclosure.

 

4.1                      The Private Placement Memorandum and its contents
(other than the Dealer Information) shall be the sole responsibility of the
Issuer.  The Private Placement Memorandum shall contain a statement expressly
offering an opportunity for each prospective purchaser to ask questions of, and
receive answers from, the Issuer concerning the offering of Notes and to obtain
relevant additional information which the Issuer possesses or can acquire
without unreasonable effort or expense.

 

4.2                      The Issuer agrees to promptly furnish the Dealer the
Company Information as it becomes available.

 

4.3                      (a) The Issuer further agrees to notify the Dealer
promptly upon the occurrence of any event relating to or affecting the Issuer
that would cause the Company Information then in existence to include an untrue
statement of a material fact or to omit to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they are made, not misleading.

 

(b) In the event that the Issuer gives the Dealer notice pursuant to Section 4.3
(a) and the Dealer notifies the Issuer that it then has Notes it is holding in
inventory, the Issuer agrees promptly to, at its option, either (i) supplement
or amend the Private Placement Memorandum so that the Private Placement
Memorandum, as amended or supplemented, shall not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and the Issuer shall make such supplement or amendment available
to the Dealer or (ii) purchase such Notes from the Dealer at a purchase price
equal to the original issue price plus any accrued or accreted interest.

 

(c)     In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3 (a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in
clause (b) above, then all solicitations and sales of Notes shall be suspended
until such time as the Issuer has so amended or supplemented the Private
Placement Memorandum, and made such amendment or supplement available to the
Dealer.

 

5.                          Indemnification and Contribution.

 

5.1                      The Issuer will indemnify and hold harmless the Dealer,
each individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the

 

9

--------------------------------------------------------------------------------


 

“Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel) or judgments of
whatever kind or nature (each a “Claim”), imposed upon, incurred by or asserted
against the Indemnitees arising out of or based upon (i) any allegation that the
Private Placement Memorandum, the Company Information or any information
provided by the Issuer to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) arising out of or based upon the breach by the Issuer of any
agreement, covenant or representation made in or pursuant to this Agreement. 
This indemnification shall not apply to the extent that the Claim arises out of
or is based upon Dealer Information.

 

5.2                      Provisions relating to claims made for indemnification
under this Section 5 are set forth on Exhibit B to this Agreement.

 

5.3                      In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
shall contribute to the aggregate costs incurred by the Dealer in connection
with any Claim in the proportion of the respective economic interests of the
Issuer and the Dealer; provided, however, that such contribution by the Issuer
shall be in an amount such that the aggregate costs incurred by the Dealer do
not exceed the aggregate of the commissions and fees earned by the Dealer
hereunder with respect to the issue or issues of Notes to which such Claim
relates.  The respective economic interests shall be calculated by reference to
the aggregate proceeds to the Issuer of the Notes issued hereunder and the
aggregate commissions and fees earned by the Dealer hereunder.

 

6.                            Definitions.

 

6.1                      “Claim” shall have the meaning set forth in
Section 5.1.

 

6.2                      “Company Information” at any given time shall mean the
Private Placement Memorandum together with, to the extent applicable, (i) the
Issuer’s most recent report on Form 10-K filed with the SEC and each report on
Form 10-Q or 8-K filed by the Issuer with the SEC since the most recent
Form 10-K, (ii) the Issuer’s most recent annual audited financial statements and
each interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and its affiliates’ other
publicly available reports provided to their respective shareholders, (iv) any
other information or disclosure prepared pursuant to Section 4.3 hereof and
(v) any information prepared or approved by the Issuer for dissemination to
investors or potential investors in the Notes.

 

6.3                      “Current Issuing and Paying Agent” shall have the
meaning set forth in Section 3.10(a).

 

6.4                      “Dealer Information” shall mean material concerning the
Dealer provided by the Dealer in writing expressly for inclusion in the Private
Placement Memorandum.

 

10

--------------------------------------------------------------------------------


 

6.5                      “DTC” shall mean The Depository Trust Company.

 

6.6                      “Exchange Act” shall mean the U.S. Securities Exchange
Act of 1934, as amended.

 

6.7                      “Indemnitee” shall have the meaning set forth in
Section 5.l.

 

6.8                      “Institutional Accredited Investor” shall mean an
institutional investor that is an accredited investor within the meaning of
Rule 501 under the Securities Act and that has such knowledge and experience in
financial and business matters that it is capable of evaluating and bearing the
economic risk of an investment in the Notes, including, but not limited to, a
bank, as defined in Section 3 (a)(2) of the Securities Act, or a savings and
loan association or other institution, as defined in Section 3 (a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.

 

6.9                      “Issuing and Paying Agent Agreement” shall mean the
issuing and paying agent agreement described on the first page of this
Agreement, , or any replacement thereof, as such agreement may be amended or
supplemented from time to time.

 

6.10               “Issuing and Paying Agent” shall mean the party designated as
such on the first page of this Agreement, or any successor thereto or
replacement thereof, as issuing and paying agent under the Issuing and Paying
Agent Agreement.

 

6.11               “Non-bank fiduciary or agent” shall mean a fiduciary or agent
other than (a) a bank, as defined in Section 3 (a) (2) of the Securities Act, or
(b) a savings and loan association, as defined in Section 3 (a) (5) (A) of the
Securities Act.

 

6.12               “Private Placement Memorandum” shall mean the private
placement memorandum prepared in accordance with Section 4 (including materials
referred to therein or incorporated by reference therein) provided to purchasers
and prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

6.13               “Qualified Institutional Buyer” shall have the meaning
assigned to that term in Rule 144A under the Securities Act.

 

6.14               Replacement” shall have the meaning set forth in
Section 3.10(a).

 

6.15               “Replacement Issuing and Paying Agent” shall have the meaning
set forth in Section 3.10(a).

 

6.18.            “Replacement Issuing and Paying Agent Agreement” shall have the
meaning set forth in Section 3.10(a).

 

6.19               “Rule 144A” shall mean Rule 144A under the Securities Act.

 

6.20               “SEC” shall mean the U.S. Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

6.21               “Securities Act” shall mean the U.S. Securities Act of 1933,
as amended.

 

7.                          General

 

7.1                      Unless otherwise expressly provided herein, all notices
under this Agreement to parties hereto shall be in writing and shall be
effective when received at the address of the respective party set forth in the
Addendum to this Agreement.

 

7.2                      This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws provisions.

 

7.3                      The Issuer agrees that any suit, action or proceeding
brought by the Issuer against the Dealer in connection with or arising out of
this Agreement or the Notes or the offer and sale of the Notes shall be brought
solely in the United States federal courts located in the Borough of Manhattan
or the courts of the State of New York located in the Borough of Manhattan. 
Each of the Dealer and the Issuer waives its right to trial by jury in any suit,
action or proceeding with respect to this Agreement or the transactions
contemplated hereby.

 

7.4                      This Agreement may be terminated, at any time, by the
Issuer, upon three business days’ prior notice to such effect to the Dealer, or
by the Dealer upon three business days’ prior notice to such effect to the
Issuer.  Any such termination, however, shall not affect the obligations of the
Issuer under Sections 3.7, 5 and 7.3 hereof or the respective representations,
warranties, agreements, covenants, rights or responsibilities of the parties
made or arising prior to the termination of this Agreement.

 

7.5                      This Agreement is not assignable by either party hereto
without the written consent of the other party; provided, however, that the
Dealer may assign its rights and obligations under this Agreement to any
affiliate of the Dealer.

 

7.6                      This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

7.7                      This Agreement is for the exclusive benefit of the
parties hereto, and their respective permitted successors and assigns hereunder,
and shall not be deemed to give any legal or equitable right, remedy or claim to
any other person whatsoever.

 

7.8                      This Agreement shall supercede in its entirety the
Commercial Paper Dealer Agreement dated as of [Date of Dealer Agreement] between
the Issuer and the Dealer (the “Prior Agreement”) and the issuance and sale of
Notes by the Issuer through the Dealer on and after the date hereof shall be
governed by the provisions of this Agreement and not the Prior Agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

ECOLAB INC., as Issuer

[DEALER NAME], as Dealer

 

 

 

 

By:

 

 

By:

 

Name: Ching-Meng Chew

Name:

Title: Vice President and Treasurer

Title:

 

13

--------------------------------------------------------------------------------


 

Addendum

 

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1.                            The other dealers referred to in clause (b) of
Section 1.2 of the Agreement are the following:

 

·        Citigroup Global Markets, Inc.

·        Credit Suisse Securities (USA) LLC

·        Merrill Lynch, Pierce, Fenner & Smith Incorporated

·        J.P. Morgan Securities LLC

·        RBS Securities Inc.

·        Wells Fargo Securities, LLC

 

2.                                      The addresses of the respective parties
for purposes of notices under Section 7.1 are as follows:

 

For the Issuer:

 

Address: 370 Wabasha Street North, St. Paul, Minnesota 55102

 

Attention:  Ching-Meng Chew, Vice President and Treasurer

 

Telephone number: 651-250-2938

 

Fax number: 651-306-5392

 

For the Dealer:

 

Address:

 

Attention:

 

Telephone number:

 

Fax number:

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Legend for Private Placement Memorandum and Notes

 

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT IT
HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE COMPANY
AND THE NOTES, THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN INSTITUTIONAL INVESTOR THAT IS
AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501 (a) UNDER THE ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) AND THAT EITHER IS PURCHASING NOTES FOR ITS
OWN ACCOUNT, IS A U.S. BANK (AS DEFINED IN SECTION 3 (a) (2) OF THE ACT) OR A
SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3
(a) (5) (A) OF THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR IS A
FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR
OTHER SUCH INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH
IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR AND WITH RESPECT TO WHICH THE
PURCHASER HAS SOLE INVESTMENT DISCRETION; OR (B) A QUALIFIED INSTITUTIONAL BUYER
(“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT WHICH IS ACQUIRING NOTES
FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH IS A QIB AND WITH
RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE INVESTMENT DISCRETION; AND THE
PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE
EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY
RULE 144A.  BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE
DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY
(A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE
ISSUER OR TO [DEALER NAME] OR ANOTHER PERSON DESIGNATED BY THE COMPANY AS A
DEALER FOR THE NOTES (COLLECTIVELY, THE “DEALERS”), NONE OF WHICH SHALL HAVE ANY
OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A DEALER TO AN INSTITUTIONAL
ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

15

--------------------------------------------------------------------------------


 

Exhibit B

Further Provisions Relating to Indemnification

 

(a)              The Issuer agrees to reimburse each Indemnitee for all expenses
(including reasonable fees and disbursements of internal and external counsel)
as they are incurred by it in connection with investigating or defending any
loss, claim, damage, liability or action in respect of which indemnification may
be sought under Section 5 of the Agreement (whether or not it is a party to any
such proceedings).

 

(b)              Promptly after receipt by an Indemnitee of notice of the
existence of a Claim, such Indemnitee will, if a claim in respect thereof is to
be made against the Issuer, notify the Issuer in writing of the existence
thereof; provided that (i) the omission so to notify the Issuer will not relieve
the Issuer from any liability which it may have hereunder unless and except to
the extent it did not otherwise learn of such Claim and such failure results in
the forfeiture by the Issuer of substantial rights and defenses, and (ii) the
omission so to notify the Issuer will not relieve it from liability which it may
have to an Indemnitee otherwise than on account of this indemnity agreement.  In
case any such Claim is made against any Indemnitee and it notifies the Issuer of
the existence thereof, the Issuer will be entitled to participate therein, and
to the extent that it may elect by written notice delivered to the Indemnitee,
to assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such Claim include both the
Indemnitee and the Issuer, and the Indemnitee shall have concluded that there
may be legal defenses available to it which are different from or additional to
those available to the Issuer, the Issuer shall not have the right to direct the
defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee.  Upon receipt of notice from the Issuer to such
Indemnitee of the Issuer’s election so to assume the defense of such Claim and
approval by the Indemnitee of counsel, the Issuer will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless
(i) the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the Issuer shall not be liable for
the expenses of more than one separate counsel (in addition to any local counsel
in the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee.  The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee.  The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be sought under
the indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnitee from all liability arising out of such Claim.

 

16

--------------------------------------------------------------------------------